Citation Nr: 1103901	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-04 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.   

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The rating decision also included additional issues which were 
adjudicated by the Board in an April 2010 decision.  The issue of 
entitlement to service connection for hypertension was remanded 
by the Board for additional development.  

The Board requested an independent medical expert (IME) opinion 
regarding the issue on appeal in April 2010.  The requested 
opinion has been provided and associated with the claims folder.  
The appellant and his representative were provided with a copy of 
the opinion and allowed the appropriate amount of time for 
response.  See 38 C.F.R. § 20.903 (2010).  The appellant's 
representative submitted a statement in response in January 2011, 
which was considered in this decision.

As included in the Board's April 2010 decision, the issue 
of entitlement to service connection for kidney failure 
was raised by the Veteran in his claim received in January 
2004, and alluded to again in a September 2004 statement.  
However, the issue of service connection for kidney 
failure has never been developed or adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the issue, and it is 
referred to the AOJ for appropriate action.

The Veteran also filed a claim for entitlement to non-
service connected pension benefits in January 2009, as 
well as entitlement to special monthly pension on account 
of the need for the aid and attendance of another person.  
There is evidence suggesting that the AOJ may be 
separately developing these issues, but, if not, they are 
referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The competent evidence of record does not show that 
hypertension manifested within one year of service or was caused 
or aggravated by any disease, injury, or incident in service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service; nor 
may it be presumed to be incurred therein.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in March 2004 that 
addressed the notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  In a May 2008 letter, 
the Veteran was informed of the notice provisions pertaining to 
how VA assigns disability ratings and effective dates as set 
forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This 
letter, however, did not particularly include the issue of 
hypertension.  In the May 2010 supplemental statement of the case 
deciding the issue of service connection for hypertension, the 
Veteran was informed of the notice provisions set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the 
Board concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

The Board notes that the Dingess notice was satisfied subsequent 
to the initial AOJ decision.  The Board finds however, that this 
timing defect was not prejudicial to the appellant because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and given 
ample time to respond.  Further, any error regarding this notice 
is harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with respect 
to this claimed condition.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board notes that the Veteran's service records are presumed 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC) and are unavailable for review.  The Board is aware 
that in such situations, it has a heightened obligation to 
explain its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board also recognizes that VA has a heightened obligation to 
search for alternate medical records when service medical records 
are not available and must also provide an explanation to the 
Veteran regarding VA's inability to obtain his service medical 
records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The record 
reflects that in April 2005, the Veteran was informed that his 
service treatment records were unavailable and he was advised of 
the type of evidence or information he could submit to enable VA 
to search alternate locations for records.  The Veteran did not 
respond to the request for additional information that would 
permit a search in alternate locations.  The Board finds that all 
reasonable efforts have been made to obtain these records, and 
that further efforts would be futile.  See 38 U.S.C.A. § 5103A 
(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained DD Form 214, private 
medical records and VA medical records.  A VA opinion with 
respect to the issue on appeal was obtained in May 2010.  38 
C.F.R. § 3.159(c)(4).  An IME was also requested in August 2010.  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the opinions obtained in this case 
were sufficient, as they were predicated on a full reading of the 
claims file.  They considered all of the pertinent evidence of 
record, the statements of the appellant, and provided an 
explanation for being unable to reach an opinion.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issue 
on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

In this case, the Veteran asserts that hypertension should be 
service connected.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2010).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease such as cardiovascular-renal disease, to include 
hypertension, manifests to a degree of 10 percent within one year 
from date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

In this case, as previously noted, the service treatment records 
are unavailable.  As such, the Board has considered the Veteran's 
statements regarding his in-service experiences and afforded him 
the benefit of the doubt.  

The Veteran submitted a letter from a family physician dated in 
January 2004.  The physician noted that the Veteran suffered from 
hypertension that was very likely caused, or aggravated, by the 
stress of military service.  He also provided that as a result of 
many years of the disease and its treatment, coupled with 
diabetes mellitus, the Veteran developed chronic renal failure 
for which he required renal dialysis three times a week.  

In a May 2010 VA Compensation and Pension Examination, the claims 
file and medical records were reviewed.  The Veteran and his wife 
were also interviewed.  The examiner noted that there were no 
service treatment records in the claims file.  The Veteran 
indicated that he was treated for hypertension in the 1950s while 
in service.  The examiner noted that the medical records 
indicated that hypertension began in 1965.  The Veteran had end 
stage renal disease since 1997 for which he required dialysis.  
After physical examination and cardiovascular testing, the 
Veteran was diagnosed with hypertension.  The examiner noted that 
hypertensive heart disease was present.  The examiner concluded 
that since there were no service treatment records in the claims 
file and no records that included the first year after discharge 
from service, the examiner was unable to state that hypertension 
had its inception in service, was due to any event which occurred 
in service or manifested within one year of separation from 
service without resorting to speculation and conjecture.  

In the August 2010 IME, a cardiologist noted that the Veteran was 
diagnosed as having hypertension in the mid 1970s according to 
the available records.  He considered the Veteran's history and 
physical examination by the primary provider in 1982, which 
indicated that the Veteran had been having hypertension for 5 
years.  The records revealed that in 1978 he was admitted and 
evaluated after an episode of epistaxis and dizziness and he was 
diagnosed as having essential hypertension.  The cardiologist 
noted that the Veteran was also treated for high blood pressure 
in 1981 and he reported having high blood pressure for 3 years.  
The cardiologist pointed out that there were no records available 
showing that the Veteran was treated for hypertension during 
service nor did the records provide that he was diagnosed with 
hypertension in the time frame from 1951 to 1953.  Subsequently, 
he had received several different antihypertensive medications 
and often his blood pressure was noted to be uncontrolled.  The 
Veteran also had diabetes and developed hypertensive 
cardiovascular and renal disease.  The cardiologist concluded 
that it was difficult to determine if hypertension was service 
related since those records are not available.  

The Board has also reviewed the VA treatment records which 
indicated on several occasions that hypertension began in 1965.  
A treatment record in July 1989 indicated that the Veteran had a 
10 year history of hypertension.  An April 2004 VA treatment 
record shows that the Veteran reported that he had hypertension 
since age 35 or 40.  The private medical records also referenced 
that the Veteran had a family history of hypertension.  They also 
diagnosed the Veteran with long standing essential hypertension.  
An August 1982 hospital admittance report reflected that the 
Veteran had been treated for hypertension for the past 5years and 
he was first diagnosed with hypertension after an episode of 
epistaxis and dizziness in 1978 at which time he was fully 
investigated as an inpatient and diagnosed with essential 
hypertension.  In a June 1985 life insurance application, the 
Veteran's treating physician indicated that hypertension was 
diagnosed in 1978.  

Initially, the Board notes that the Veteran has a current 
diagnosis of hypertension.  Additionally, he was separated from 
service in 1953.  There is no medical evidence, either private or 
VA, depicting symptoms of or a diagnosis of hypertension within 
one year after separation from service.  Therefore, service 
connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Further, the Board finds that service connection is not warranted 
on a direct basis.  The VA evidence of record does not show that 
hypertension is related to service or that there is a nexus 
between service and the current diagnosis of hypertension.  The 
private treatment records also show treatment for hypertension, 
however, do not indicate etiology of hypertension or relate it to 
service.  The Board acknowledges the family physician's opinion 
that is was likely that stress in service caused hypertension.  
The physician, however, did not provide a basis for his opinion 
and did not provide sufficient rationale to support his opinion.  
Where a physician's opinion "sits by itself, unsupported and 
unexplained...his opinion is purely speculative, and cannot 
provide the 'degree of certainty' required for medical evidence."  
Bloom v. West, 12 Vet. App. 185, 187 (1999); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

Moreover, a medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two. See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (a medical opinion must support its conclusion 
with an analysis that the Board can consider and weigh against 
contrary opinions).  The Board finds that the family physician's 
opinion does not meet such standard.  In this regard, he stated 
that the Veteran's hypertension was likely caused or aggravated 
by service, but did not explain how he reached that conclusion, 
the basis for that conclusion or if prior medical evidence was 
reviewed.  

In contrast, the VA examiner and the cardiologist reviewed the 
claims file, the medical history of the Veteran and past medical 
records.  The Board notes that neither the VA examiner nor the 
IME support the Veteran's contentions.  Neither examiner was able 
to ascertain that hypertension manifested within one year after 
service or was related to service.  As the VA examiner's and the 
cardiologist's opinions were based on a full review of the 
record, to include the Veteran's hypertensive history, the Board 
accords great probative weight to these opinions.  The examiners 
also explained that a conclusion could not be reached based on 
the lack of treatment records in service as well as for many 
years after discharge.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give an 
adequate statement of reasons and bases); Guerrieri v. Brown, 4 
Vet. App. 467, 473 (1993) (the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, knowledge and skill in analyzing the data, and the 
medical conclusion reached).  Moreover, these opinions are 
consistent with each other in that a relationship between 
hypertension and service could not be established.  

The Board acknowledges that the service treatment records are 
unavailable; however, the evidence of record fails to show 
continuity of hypertension symptoms after service.  Specifically, 
there is a lack of evidence of hypertension for many years after 
service.  The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Further, while the lack of contemporaneous medical records may be 
a fact that the Board can consider and weigh against a Veteran's 
lay evidence, the lack of such records does not, in and of 
itself, render lay evidence not credible.  In this case, although 
the Veteran currently reports that he had hypertension in 
service; the post-service treatment records show that he reported 
various dates of onset.  The cardiologist noted that the medical 
records did not show a diagnosis until the mid 1970s.  The Board 
finds that the lack of continuity in the medical records and lack 
of consistency in the Veteran's statements since separation from 
service in 1953 is persuasive evidence against his claim.  
Buchanan, supra.  

Additionally, the Board notes that the Veteran has contended on 
his own behalf that his hypertension is related to his military 
service.  While he is competent to testify as to his hypertensive 
symptomatology as well as his in-service experiences, he is not 
competent or qualified, as a layperson, to render an opinion 
concerning the complex medical relationship between hypertension 
and service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  While the Board 
acknowledges that lay testimony could, in certain circumstances, 
constitute competent nexus evidence, in the instant case, the 
Board finds that the question regarding the potential 
relationship between hypertension and service to be complex in 
nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(although the claimant is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the claimant is not competent to provide evidence 
as to more complex medical questions).  Further, the Board notes 
that hypertension is not a condition capable of lay observation.  
Therefore, the Board finds the Veteran's statements regarding a 
nexus between his hypertension and service to be of little 
probative value as he is not competent to opine on such a complex 
medical question. Specifically, where the determinative issue is 
one of medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu, supra.  Therefore, the Board finds that the 
probative value of the VA examiner's and cardiologist's opinion, 
that it would be speculative to reach the conclusion that 
hypertension is related to service, outweighs the probative value 
of the Veteran's statements.  

Consequently, as there is no competent and probative evidence 
linking the Veteran's hypertension to his military service, 
service connection for such disease is not warranted.  The Board 
has considered the applicability of the benefit of the doubt 
doctrine.  The preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
hypertension.  As such, that doctrine is not applicable in the 
instant appeal, and his claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for hypertension is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


